PD-1067-15
                                                                                           COURT OF CRIMINAL APPEALS
                                                                                                            AUSTIN, TEXAS
                                                                                           Transmitted 10/9/2015 3:17:53 PM
     October 9, 2015                                                                         Accepted 10/9/2015 3:48:07 PM
                                          BOTSFORD & ROARK                                                   ABEL ACOSTA
                                              1307 WEST AVENUE                                                       CLERK
                                              AUSTIN, TEXAS 78701
                                              www.davidbotsfordlaw.com

David L. Botsford**                                                                   Brian J. Roark
Telephone: (512) 479-8030                                                             Telephone: (512) 476-1900
Telecopier: (512) 479-8040                                                            Telecopier: (512) 479-8040
E-Mail: DBotsford@aol.com                                                             E-Mail: Brian@brianroark.com

_____________________________
*Board Certified in Criminal Law                                                      Frank Maloney, Of Counsel*
**Board Certified in Appellate Criminal Law                                           Woody Roark, Of Counsel
Texas Board of Legal Specialization




                                                October 9, 2015

Mr. Abel Acosta
Clerk, Court of Criminal Appeals
P.O. Box 12308
Austin, Texas 78711

Re: Ex parte James Richard "Rick" Perry, Cause No. PD-1067-15

Dear Abel:

     Pursuant to your letter of October 9, 2015, this is to advise you that I will appear on
November 18, 2015, at 9:00 a.m. for the oral argument in the above styled and numbered cause.

                                                              Sincerely,

                                                              /s/ David L. Botsford